Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 1 of 25




                                                                EXHIBIT
                                                                           exhibitsticker.com




                                                                   12
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 2 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 3 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 4 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 5 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 6 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 7 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 8 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 9 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 10 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 11 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 12 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 13 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 14 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 15 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 16 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 17 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 18 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 19 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 20 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 21 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 22 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 23 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 24 of 25
Case 1:19-cv-02594-RM-SKC Document 1-13 Filed 09/12/19 USDC Colorado Page 25 of 25
